Citation Nr: 1101678	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for residuals of a right 
foot fracture.

3.  Entitlement to service connection for residuals of a left arm 
dislocation.

4.  Entitlement to service connection for residuals of a broken 
left fourth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had verified active duty for 
training service from May 12, 1957, To November 3, 1957.  The 
Veteran's report of active service from January 1957 to November 
1960 is presently unverified.

Although the Veteran reported in his August 2005 application that 
he had not served under any other name, the service department 
reported in October 2006 that the Veteran had served under a 
variation of his name without the second half of the hyphenated 
last name the Veteran provided on his application and in 
correspondence with VA.  Reports show the service number provided 
by the Veteran was used in the search for his service records.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2010, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  He waived agency of 
original jurisdiction review of additional evidence submitted at 
his hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was provided 
VCAA notice by correspondence dated in February 2006, March 2006, 
April 2006, and July 2008.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  

VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, but 
includes competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has 
held, however, that VA was not required to provide a medical 
examination when there was no credible evidence establishing an 
event, injury, or disease in service.  Bardwell v. Shinseki, 24 
Vet. App. 36 (2010).  

In this case, the Board notes that the Veteran's service 
treatment records are unavailable and that the record indicates 
they may have been lost due to fire.  In such cases, there is a 
heightened duty to assist the Veteran in developing the evidence 
that might support his claim.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The Veteran was notified of this matter 
and provided opportunities to identify additional evidence by VA 
correspondence dated in December 2006 and March 2007.  Service 
department correspondence also shows the Veteran was advised to 
submit additional information about his service and to request 
that an attempt be made to reconstruct his file.  The Veteran has 
been advised that he could submit alternate source evidence such 
as "buddy" affidavits or post-service medical reports that 
related to his claims, but he has reported that he has no 
additional information to submit in support of his claims.  He 
reported that he had no additional evidence to submit in support 
of his claims in correspondence dated in October 2006, 
April 2007, September 2008, and October 2008.  At his April 2010 
hearing he testified that he was first treated for a right eye 
disorder in 1983, that he had no problems with the issues on 
appeal for many years after service which required more than 
self-treatment, and that he had not discussed specific injuries 
in service with his family members.  He testified that he began 
receiving Social Security Administration benefits (SSI) in 2004.  

The service department verified that records showed the Veteran 
had active duty for training service from May 12, 1957, to 
November 3, 1957, but that there was no evidence of any other 
active military service.  In his August 2005 VA application the 
Veteran reported active service from January 1957 to November 
1960 and in an April 2006 National Archives and Records 
Administration form he reported he had served at Fort Eustis, 
Virginia, from 1957 to 1959 and at Fort Riley, Kansas, in 1958.  

The available record includes private medical records dated in 
September 1983 from H.L.M., Jr., M.D., which provided a diagnosis 
of idiopathic optic neuritis and referred the Veteran to an eye 
clinic and records dated in March 2003 which noted the Veteran 
ambulated using a crutch and that he reported he had sustained a 
fracture in an automobile accident earlier that month.  The Board 
notes that the Veteran has not provided any information as to the 
records associated with the apparent medical treatment he 
received in 1983 or as a result of his injury in March 2003.  

The Board also notes that the present record is unclear as to the 
extent of the Veteran's claimed right foot injury in service and 
as to the date of the onset of his left shoulder pain.  He 
described his right foot injury as a fracture in his original 
claim, but an April 2005 treatment report indicates he reported 
he sustained a right foot hairline fracture in service when he 
caught a barrel.  A May 2005 report, however, noted no fracture 
was identified in service.  A June 2006 VA treatment report noted 
the Veteran stated he injured his left shoulder while unloading a 
fifty-five gallon drum during service and that he stated he began 
having pain in the left shoulder approximately 20 years earlier 
when he picked up his daughter.  An April 2010 statement from a 
VA staff physician noted the Veteran reported a history of 
injuries to his left shoulder and "left" foot in service with 
pain and limitation starting after that injury.  

An October 2008 statement from a VA physician noted that the 
Veteran was hit in the right eye by a baseball while in the 
service over 20 years earlier and that following that injury he 
developed serious glaucoma and lost most of the vision in his 
right eye.  There is no indication, however, that the physician 
was aware of a September 1983 private medical report which had 
confirmed an almost total loss of right eye vision and provided a 
diagnosis of idiopathic optic neuritis without indication of any 
prior trauma to the right eye.  The Court has noted that 
idiopathic is "defined in DORLAND'S MEDICAL DICTIONARY 815 (27th 
ed. 1988) as 'of the nature of an idiopathy [a morbid state of 
spontaneous origin; one neither sympathetic nor traumatic]; self-
originated; of unknown causation."  Allen v. Brown, 7 Vet. 
App. 439, 443.  

Based upon a review of the available evidence of record, the 
Board finds that further development is required prior to 
appellate review.  The Veteran should be afforded an opportunity 
to provide enough information to identify and locate any existing 
Federal records and to either provide copies of all available 
pertinent private treatment records or authorization for VA to 
assist him in obtaining these records.  It is significant to note 
that the Court held that VA's "duty to assist is not always a 
one-way street" and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide specific information as to the 
dates, units, geographical location, and 
nature of any active duty service and 
whether or not he may have served under 
any other name including any hyphenated 
variations of his name.  He should be 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  He should be 
specifically requested to either provide 
copies of the records of the apparent 
medical treatment he received in 1983 and 
as a result of his injury in March 2003 or 
to provide authorization for VA to assist 
him in obtaining these records.  

After the Veteran has signed any 
appropriate releases all identified 
pertinent records should be obtained and 
associated with the claims folder.  
Attempts to procure records should be 
documented in the file.  If records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  Thereafter, appropriate action should 
be taken to again attempt to verify the 
Veteran's reported active duty service 
from January 1957 to November 1960.  
Efforts should include a search of 
alternative records, such as unit morning 
reports, if sufficient information for a 
reasonable search for existing records is 
obtained from the Veteran.  Attempts to 
procure records should be documented in 
the file.  

3.  Appropriate efforts should be taken to 
obtain a copy of the Veteran's Social 
Security Administration benefit claim, as 
well as, any associated medical records.  
All attempts to procure records should be 
documented in the file.  

4.  Upon receipt of pertinent evidence or 
upon a determination that further attempts 
to obtain additional evidence would be 
futile, the Veteran should be scheduled for 
an appropriate VA examination for opinions 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has present right 
eye, right foot, left arm or shoulder, or 
left fourth finger disabilities as a result 
of injuries during active service.  All 
indicated tests and studies necessary for 
an adequate opinion should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should summarize the pertinent evidence of 
record and reconcile any opinions provided 
with the medical opinions provided by 
private and VA physicians in February 2006, 
March 2007, April 2007, October 2008, 
November 2008, and April 2010.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  If the examiner is 
unable to reach an opinion without resort 
to speculation, he or she should explain 
the reasons for this inability and comment 
on whether any further tests, evidence or 
information would be useful in rendering 
an opinion.  There is no need, however, to 
eliminate all lesser probabilities or to 
ascertain greater probabilities as to 
etiological causes.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



